Exhibit 10.4

 

AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO SMT, LLC

c/o American Realty Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 

July 15, 2015

 

Summit Hotel OP, LP

Each of the Sellers listed on Schedule 1

c/o Summit Hotel Properties, Inc.

12600 Hill Country Blvd, Suite R-100

Austin, Texas 78738

 

Reference is made to that certain Real Estate Purchase and Sale Agreement, dated
June 2, 2015 (the “Agreement”), by and among the sellers listed on Schedule 1
thereto, Summit Hotel OP, LP and American Realty Capital Hospitality Portfolio
SMT, LLC.  Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Agreement.

 

Sellers and Purchaser desire to include certain additional terms, as well as
modify certain provisions, within the Agreement, and have agreed to amend the
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment.

 

Accordingly, we hereby agree with you as follows and the Agreement shall be
deemed amended in accordance with Section 14.4 thereof:

 

1.                                      Amendment to Section 2.1.1. 
Section 2.1.1 of the Agreement is hereby amended and restated as follows: 
“Within Three Business Days following the Effective Date, Sellers, Purchaser and
a duly authorized representative of Title Insurer (“Escrowee”) shall execute
Deposit Escrow Instructions in the form attached hereto as Exhibit B (the
“Deposit Escrow Instructions”) and concurrently therewith, Purchaser shall
deliver to Escrowee earnest money in the amount of $7,420,473 (the “Initial
Deposit”), subject to the terms of this Agreement.  If Purchaser elects, in its
sole and absolute discretion, to proceed with the transactions contemplated by
this Agreement, then, (x) on or before 5:00 p.m., New York time, on the last day
of the Due Diligence Period, Purchaser shall deliver to Escrowee a wire transfer
in immediately available federal funds in the amount equal to $3,710,237 and
(y) on or before 5:00 p.m. New York time, on July 28, 2015 an amount equal to
$14,947,799 (the amounts referred to in clauses

 

--------------------------------------------------------------------------------


 

(x) and (y) above being hereafter referred to as the “Additional Deposit”).  The
term “Deposit” shall mean the Initial Deposit and the Additional Deposit, if
any, and shall include interest earned thereon.  The Deposit shall be allocated
among each of the Hotel Assets in accordance with the relative Allocated
Purchase Prices of such Hotel Assets (each, an “Allocated Deposit”).  If any
such Hotel Asset becomes an Excluded Title Asset, Excluded Casualty Asset,
Excluded ROFO/ROFR Asset or Excluded Representation Asset pursuant to the terms
of this Agreement, then the Allocated Deposit for such Excluded Title Asset,
Excluded Casualty Asset, Excluded ROFO/ROFR Asset or Excluded Representation
Asset (and the interest thereon) shall be promptly paid over to Purchaser.”

 

2.                                      Amendment to Section 8.1.3.  The first
sentence of Section 8.1.3 of the Agreement is hereby amended to read as
follows:  “Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall have the period commencing on the Effective Date and expiring at
5:00 p.m. New York time on July 21, 2015 (the “Due Diligence Period”) during
which to determine that either (i) Purchaser has determined to proceed with the
transactions contemplated hereby (subject to the terms of this Agreement) or
(ii) Purchaser has determined to terminate this Agreement in its entirety
pursuant to this Section 8.1.3.”

 

3.                                      Counterpart Originals.  This letter
agreement may be executed in several counterparts, each of which shall be deemed
an original, and such counterparts shall together constitute one and the same
agreement.

 

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning the
enclosed execution counterpart of this letter.

 

 

Very truly yours,

 

 

 

AMERICAN REALTY CAPITAL PORTFOLIO

 

SMT, LLC

 

 

 

 

 

By:

/s/ Jonathan Mehlman

 

 

Name:

 

 

Title:

 

 

 

AGREED AND ACEPTED AS OF THE DATE

 

FIRST ABOVE WRITTEN:

 

 

 

SUMMIT HOTEL OP, LP

 

(Individually and in accordance with Section 14.20 of the Agreement on behalf of
each Seller)

 

 

 

 

By:

SUMMIT HOTEL GP, LLC, its general partner

 

 

 

 

 

By:

SUMMIT HOTEL PROPERTIES, INC., its sole member

 

 

 

 

 

By:

/s/ Christopher Eng

 

 

 

Name:

 

 

 

Title:

 

 

 

Acknowledged and agreed as of the date first written above for the purposes of
the Deposit Escrow Instructions only:

 

 

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

 

By:

/s/ Sharon Kay Hughes

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Sellers/Hotels

 

 

 

 

 

State of

 

 

COUNT

 

OWNER

 

Formation

 

LOCATION

1

 

Summit Hospitality I, LLC

 

Delaware

 

Hampton Inn - Medford, OR

1

 

Summit Hotel OP, LP

 

Delaware

 

DoubleTree - Baton Rouge, LA

1

 

Summit Hospitality I, LLC

 

Delaware

 

Fairfield Inn & Suites - Baton Rouge, LA

1

 

Summit Hospitality I, LLC

 

Delaware

 

Springhill Suites - Baton Rouge, LA

1

 

Summit Hospitality I, LLC

 

Delaware

 

TownePlace Suites - Baton Rouge, LA

1

 

Summit Hotel OP, LP

 

Delaware

 

Hampton Inn & Suites - El Paso, TX

1

 

Summit Hotel OP, LP

 

Delaware

 

Hampton Inn - Ft. Wayne, IN

1

 

Summit Hospitality I, LLC

 

Delaware

 

Residence inn - Ft. Wayne, IN

1

 

Summit Hotel OP, LP

 

Delaware

 

Courtyard - Flagstaff, AZ

1

 

Summit Hotel OP, LP

 

Delaware

 

Springhill Suites - Flagstaff, AZ

1

 

Summit Hospitality I, LLC

 

Delaware

 

Fairfield Inn & Suites - Spokane, WA

1

 

Summit Hospitality I, LLC

 

Delaware

 

Fairfield Inn & Suites - Denver, CO

1

 

Summit Hotel OP, LP

 

Delaware

 

SpringHill Suites - Denver, CO

1

 

Summit Hospitality I, LLC

 

Delaware

 

Hampton Inn - Ft. Collins, CO

1

 

Summit Hospitality I, LLC

 

Delaware

 

Fairfield Inn & Suites - Bellevue, WA

1

 

Summit Hotel OP, LP

 

Delaware

 

Hilton Garden Inn - Ft. Collins, CO

16

 

 

 

 

 

 

 

--------------------------------------------------------------------------------